 This document was signed electronically on May 6, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: May 6, 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                    )    Chapter 11
 In re:                                                             )
                                                                    )    Case No. 18-50757
                                                       1
 FIRSTENERGY SOLUTIONS CORP., et al.,                               )    (Jointly Administered)
                                                                    )
                                    Debtors.                        )
                                                                    )    Hon. Judge Alan M. Koschik
                                                                    )


     ORDER GRANTING A FOURTH EXTENSION OF THE EXCLUSIVE PERIODS
      TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
           PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

          Upon the motion (the “Motion”)2 [Docket No. 2512] of the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) for the entry of an order (this “Order”)

 extending the Filing Exclusive Period, through and including August 12, 2019, and the Soliciting


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186), and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.




18-50757-amk         Doc 2591        FILED 05/06/19          ENTERED 05/07/19 08:29:16                 Page 1 of 4
 Exclusive Period through and including October 7, 2019, without prejudice to the Debtors’ rights

 to seek further extensions to the Exclusive Periods, all as more fully set forth in the Motion and

 the Moore Declaration; and the Court having found that the Court has jurisdiction over this

 matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that the Motion is a

 core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 the Court having found that the Debtors provided appropriate notice of the Motion and the

 opportunity for a hearing on the Motion under the circumstances; and the Court having reviewed

 the Motion and having heard the statements in support of the relief requested therein at a hearing,

 if any, before the Court (the “Hearing”); and the Court having determined that the legal and

 factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

 herein, it is HEREBY ORDERED THAT:

        1.      The Motion is granted to the extent set forth herein.

        2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusive Period

 is hereby extended through and including August 12, 2019.

        3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Solicitation Exclusive

 Period is hereby extended through and including October 7, 2019.

        4.      Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

 Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code.

        5.      Notice of the Motion as provided therein shall be deemed good and sufficient and

 the requirements of the Bankruptcy Rules are satisfied by such notice.

        6.      All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).



                                                  2


18-50757-amk      Doc 2591      FILED 05/06/19        ENTERED 05/07/19 08:29:16          Page 2 of 4
        7.      The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        8.      The Court retains jurisdiction with respect to all matters arising from or related to

 interpretation, implementation or enforcement of this Order.

                                                ###




                                                  3


18-50757-amk      Doc 2591      FILED 05/06/19        ENTERED 05/07/19 08:29:16          Page 3 of 4
 SUBMITTED BY:

 /s/ Kate M. Bradley
 BROUSE MCDOWELL LPA
 Marc B. Merklin (0018195)
 Kate M. Bradley (0074206)
 Bridget A. Franklin (0083987)
 388 South Main Street, Suite 500
 Akron, OH 44311-4407
 Telephone: (330) 535-5711
 Facsimile: (330) 253-8601
 mmerklin@brouse.com
 kbradley@brouse.com
 bfranklin@brouse.com

  - and -

 AKIN GUMP STRAUSS HAUER & FELD LLP
 Ira Dizengoff (admitted pro hac vice)
 Lisa Beckerman (admitted pro hac vice)
 Brad Kahn (admitted pro hac vice)
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 idizengoff@akingump.com
 lbeckerman@akingump.com
 bkahn@akingump.com

      - and -

 Scott Alberino (admitted pro hac vice)
 Kate Doorley (admitted pro hac vice)
 2001 K Street N.W.
 Washington, D.C. 20006
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 salberino@akingump.com
 kdoorley@akingump.com

 Counsel for Debtors
 and Debtors in Possession




18-50757-amk     Doc 2591      FILED 05/06/19   ENTERED 05/07/19 08:29:16   Page 4 of 4
